Judgment, Supreme Court, New York County, entered on November 24, 1975, affirmed, without costs and without disbursements, on the opinion of Hughes, J., at Special Term. Concur—Kupferman, J. P., Birns and Nunez, JJ.; Capozzoli and Yesawich, JJ., dissent in the following memorandum: Although a heavy penalty was imposed it was not excessive and therefore the court should not have substituted its judgment for that of the State Liquor Authority. Moreover, it appears that confirmation of the authority’s determination will ensure comparative fairness and evenness of treatment amongst its licensees.